Name: Council Regulation (EEC) No 2695/83 of 26 September 1983 extending the arrangements applicable to trade between Greece and the African, Caribbean and Pacific States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 9 . 83 Official Journal of the European Communities No L 267/5 COUNCIL REGULATION (EEC) No 2695/83 of 26 September 1983 extending the arrangements applicable to trade between Greece and the African, Caribbean and Pacific States THE COUNCIL OF THE EUROPEAN COMMUNITIES, lation (EEC) No 439/81 ('), as last extended by Regula ­ tion (EEC) No 1808/83 (2), HAS ADOPTED THIS REGULATION : Article 1 From 1 October 1983 until the date of entry into force of the Additional Protocol to the Second ACP-EEC Convention consequent on the accession of the Hellenic Republic to the European Economic Community, but until 28 February 1985 at the latest, ; the arrangements applicable to trade between Greece and the African , Caribbean and Pacific States shall be those resulting from the Annex to Regulation (EEC) No 439/81 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Additional Protocol to the Second ACP-EEC Convention consequent on the accession of the Hellenic Republic to the European Economic Community was signed on 8 October 1981 ; Whereas, pending the entry into force of that Protocol, the Community should, in the light thereof, extend autonomously, from 1 October 1983 , the arrangements applicable to trade between Greece and the African, Caribbean and Pacific States, as provided for by Regu This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 September 1983 . For the Council The President C. SIMITIS (') OJ No L 53, 27. 2. 1981 , p . 19 . O OJ No L 177, 1 . 7 . 1983, p . 4.